Cite as 2014 Ark. App. 57

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-13-725


JESSICA WEBB                                      Opinion Delivered   January 22, 2014
                               APPELLANT
                                                  APPEAL FROM THE ARKANSAS
V.                                                WORKERS’ COMPENSATION
                                                  COMMISSION [NO. G205275]

LETHA’S PIES and FIRSTCOMP
INSURANCE
                        APPELLEES                 AFFIRMED



                              DAVID M. GLOVER, Judge


       An administrative law judge (ALJ) determined that appellant Jessica Webb failed to

prove by a preponderance of the evidence that she suffered a compensable injury to her right

shoulder while employed by appellee Letha’s Pies. The Commission affirmed and adopted

the ALJ’s opinion. Webb now appeals, arguing that substantial evidence supports a finding

that her right-shoulder injury is a gradual-onset, rapid-repetitive-motion injury related to her

work with appellee. We affirm the Commission’s decision.

       In reviewing Workers’ Compensation Commission decisions, the appellate courts view

the evidence and all reasonable inferences in the light most favorable to the Commission’s

findings; the decision will be affirmed if there is substantial evidence to support it. Flynn v.

Southwest Catering Co., 2010 Ark. App. 766, 379 S.W.3d 670. Substantial evidence exists if

reasonable minds could reach the Commission’s conclusion. Id. When a claim is denied due

to the claimant’s failure to prove entitlement to compensation by a preponderance of the
                                  Cite as 2014 Ark. App. 57

evidence, the substantial-evidence standard of review requires this court to affirm if the

Commission’s opinion displays a substantial basis for the denial of relief. Id. Questions

concerning the credibility of witnesses and the weight to be given to their testimony are

within the exclusive province of the Commission. Cedar Chem. Co. v. Knight, 372 Ark. 233,

273 S.W.3d 473 (2008). When there are contradictions in the evidence, it is within the

Commission’s province to reconcile conflicting evidence and to determine the true facts. Id.

The Commission is not required to believe the testimony of the claimant or any other

witness, but may accept and translate into findings of fact only those portions of the testimony

that it deems worthy of belief; this court is foreclosed from determining the credibility and

weight to be accorded to each witness’s testimony. Id. The Commission has the authority

to accept or reject a medical opinion and the authority to determine its probative value.

Poulan Weed Eater v. Marshall, 79 Ark. App. 129, 84 S.W.3d 878 (2002).

       For an injury to be compensable under the gradual-onset, rapid-repetitive-motion

theory, a claimant must prove by a preponderance of the evidence that (1) the injury arose

out of and in the course of his employment; (2) the injury caused internal or external physical

harm to the body that required medical services or resulted in disability or death; (3) the

injury was caused by rapid-repetitive motion; and (4) the injury was a major cause of the

disability or need for treatment. Lay v. United Parcel Serv., 58 Ark. App. 35, 944 S.W.2d 867

(1997); Ark. Code Ann. § 11-9-102(4)(A)(ii)(a) (Repl. 2012). In performing the analysis of

whether an injury is caused by rapid-repetitive motion, a two-prong test is employed—the

tasks must be repetitive, and the repetitive motion must be rapid. Galloway v. Tyson Foods,


                                               2
                                Cite as 2014 Ark. App. 57

2010 Ark. App. 610, 378 S.W.3d 210. As a threshold issue, the tasks must be repetitive,

or the element of rapidity is not reached; even repetitive tasks and rapid work, standing

alone, do not satisfy the definition—the repetitive tasks must be completed rapidly. Id.

Furthermore, the injury must be established by medical evidence supported by objective

findings. Lay, supra; Ark. Code Ann. § 11-9-102(4)(D) and (16)(A)(i).

      Because the only issue in this case is whether there is substantial evidence to support

the Commission’s decision, and the ALJ’s opinion adequately explains why Webb’s claim was

denied, we affirm by memorandum opinion under subsections (a) and (b) of In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

      Affirmed.

      HARRISON and WYNNE, JJ., agree.

      Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.

      Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellees.




                                             3